Citation Nr: 0029360	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's nonservice-connected pension 
entitlement was properly adjusted due to a change in the 
amount of paid unreimbursable medical expenses in 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board notes that a claim for waiver of any overpayment 
from the current issue was received by the RO's Committee on 
Waivers and Compromises in April 1999.  The Board further 
notes that a decision on the issue was to be held in abeyance 
pending the outcome of the current appeal.  In light of the 
Board adjudication of the issue on appeal, the issue of a 
waiver is referred to the Committee for such further 
development as may be appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran was granted entitlement to a nonservice-
connected pension in April 1981.  He was granted entitlement 
to Special Monthly Pension benefits, for aid and attendance, 
in March 1988.

3.  The veteran's pension benefit for 1998 was calculated 
based on expected unreimbursed medical expenses of $6,510.  

4.  The veteran submitted an Improved Pension Eligibility 
Verification Report (EVR) form, VA Form 21-0516, and Medical 
Expense Report form, VA Form 21-8416, in February 1999 in 
which he reported paid unreimbursed medical expenses of 
$5,757 for 1998.

CONCLUSION OF LAW

The veteran's nonservice-connected pension was properly 
adjusted due to a change in unreimbursed medical expenses in 
1998.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Under the applicable regulations, improved disability pension 
is a benefit payable by VA to veterans of a period of war 
because of nonservice-connected disability.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23 (1999).  38 U.S.C.A. § 
1521(a), (b) (West 1991); 38 C.F.R. § 3.3(a)(3) (1999).  
Pension benefits shall be paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (1999).  
Recurring income, received or anticipated in equal amounts 
and at regular intervals such as weekly, monthly, quarterly 
and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).

The exclusions from countable income, as set forth in 38 
C.F.R. § 3.272, include, inter alia, unreimbursed medical 
expenses.  This exclusion provides that countable income may 
be reduced by the total amount of unreimbursed medical 
expenses paid in excess of 5 percent of the maximum annual 
pension rate (MAPR), exclusive of the amount by which the 
MAPR is increased due to the need of the veteran for special 
monthly pension (SMP).

The veteran was originally granted entitlement to a 
nonservice-connected pension in April 1981.  He was later 
granted entitlement to SMP, based on a need for aid and 
attendance, in March 1988.  He was entitled to receive 
improved pension disability benefits, with SMP, at all times 
relevant to his appeal.

Subsequent to his entitlement to an improved disability 
pension, the veteran submitted several Improved Pension 
Eligibility Verification Report (EVR) forms, VA Form 21-0516, 
that detailed his income and unreimbursed medical expenses.  
He also submitted a number of Medical Expense Report forms, 
VA Form 21-8416, that detailed his unreimbursed medical 
expenses for set periods of time.  He was then notified by 
the RO regarding the amount of his monthly pension payments.  
The amount of the payment was based on the total countable 
income, as reduced by unreimbursed medical expenses, 
subtracted from the MAPR (at the higher special SMP rate) for 
the respective time period involved.  This last total was 
then divided by 12 to arrive at a monthly payment.

The veteran submitted an EVR and accompanying unreimbursed 
medical expense information that was received by the RO in 
March 1996.  The veteran reported income of $624 per month 
from Social Security Administration (SSA) benefits.  In block 
8 the preprinted amount listed unreimbursed medical expenses 
in the amount of $12,000 for 1995.   (This amount was carried 
over from a February 1994 letter to the veteran that advised 
him of his monthly pension amount and that $12,000 of 
unreimbursed medical expenses had been offset against his 
income).  However, the veteran submitted handwritten entries 
that indicated $64.66 of unreimbursed medical expenses in 
1995 and $13.62 in 1996.  A Report of Contact, dated in March 
1996, reported additional unreimbursed medical expenses of 
$300 per month, $3,600 for the year, for home health care.

The veteran was advised by the RO, in April 1996, that his 
pension payment was being reduced because his prior monthly 
payments had been calculated on a figure of $12,000 of 
unreimbursed medical expenses.  The letter informed the 
veteran that his current pension payment was based on 
unreimbursed medical expenses of $3,600 per year and 
countable annual income of $4,810.  The veteran was requested 
to submit evidence of unreimbursed medical expenses from 
December 1, 1993, to the (then) present that showed when his 
expenses decreased.

The veteran submitted additional information relating to his 
unreimbursed medical expenses in April 1996.  The RO 
contacted the veteran in May 1996 and again notified him that 
his pension payment was being reduced.  The reduction was 
based upon the financial information provided by the veteran.  

The veteran submitted a Financial Status Report in June 1996.  
He also requested that any overpayment, as noted in the May 
1996 VA letter, be waived.  The veteran contended that he did 
not understand that he had to report a reduction in medical 
expenses.  He also said that he had not received a form from 
VA in such a long time that he forgot to report the change.  

The veteran's overpayment, in the amount of $1,335 was waived 
in July 1996.

The veteran then submitted a medical expense report in 
February 1997.  He reported unreimbursable medical expenses 
in the amount of $6,605.  The RO then contacted the veteran 
with a projected pension payment amount, based upon his 
$6,605 unreimbursed medical expenses, in March 1997.  

The veteran submitted an EVR with a Medical Expense Report in 
February 1999.  The preprinted amount for unreimbursed 
medical expenses on the EVR was listed as $6,510 for 1998.  
However, the veteran indicated that he had $5,757 in such 
expenses during 1998.  The separate Medical Expense Report 
also reported a total of $5,757 for 1998.

Based on the income and expense information provided by the 
veteran, the RO determined he had been overpaid during 1998 
because the pension amount had been based on unreimbursed 
medical expenses of $6,510 versus the actual amount of $5,757 
subsequently reported by the veteran.  The veteran was 
notified of this determination in March 1999.  He was also 
notified that his monthly pension amount would be adjusted 
based upon the reduced amount of unreimbursed medical 
expenses.  

Analysis

The calculation of the monthly pension amount is a purely 
mechanical operation where dollar amounts are put into a 
formula to arrive at the end result.  As pension benefits are 
directly affected by the amount of countable income, the 
first step is to determine the countable income.  Next, any 
authorized deductions, such as unreimbursed medical expenses, 
are deducted from the countable income to arrive at a final 
income figure.  The income figure is then deducted from the 
MAPR that is determined on an annual basis, or as changes 
take place.  The final total is divided by 12 to provide a 
monthly pension payment.  

In reviewing the evidence of record, the Board notes that a 
similar situation existed in 1996 when the veteran's pension 
payment was paid based on a higher estimated unreimbursed 
medical expense total than was actually reported.  The 
veteran's monthly pension amount was adjusted downward as a 
result and an overpayment was determined to exist.  However, 
a waiver of that overpayment was granted in July 1996.  At 
that time the veteran indicated that he did not know that he 
was required to report a change in unreimbursed medical 
expenses.

The EVR, and Medical Expense Report, received in February 
1999, reflected unreimbursed medical expenses of $5,757 
instead of the projected $6,510 used by the RO to calculate 
the veteran's pension payments in 1998.  The veteran did not 
provide any notice to the RO of a reduced amount prior to 
February 1999.  The lower amount of reimbursed medical 
expenses resulted in an increase in the veteran's countable 
income.

Because of the increase in countable income the veteran's 
pension payment was required to be reduced accordingly.  The 
RO's letter of March 1999 detailed the specific amounts due 
at the different points in time during 1998 as a result of 
the adjustment.  Further, the May 1999 statement of the case 
contained the amounts due the veteran in 1998 under both the 
prior and adjusted income levels.

In view of the above discussion, the Board concludes that the 
veteran's pension entitlement was properly adjusted due to a 
change in the amount of reported unreimbursed medical 
expenses for 1998.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. 
§§ 3.23, 3.271, 3.272.  The Board has carefully reviewed the 
entire record in this case; however, the Board does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.


ORDER

The veteran's entitlement to nonservice-connected pension was 
properly adjusted due to a change in unreimbursed medical 
expenses for 1998.  The appeal is denied.



		
	ROBERT E. O'BRIEN
	Acting Member
	Board of Veterans' Appeals

 
- 6 -


- 7 -


